Exhibit 10.4

 

PLACEMENT AGENT AGREEMENT

 

September 11, 2017

 

PetroShare Corp.

9635 Maroon Circle, Suite 400

Englewood, CO 80112

 

Gentlemen:

 

GVC Capital LLC (the "Placement Agent"), hereby confirms its agreement with you
(the "Company") as follows:

 

SECTION 1

Description of Securities

 

The Company proposes to offer and sell to a limited number of accredited
investors up to $6,000,000 of  Series B Unsecured Convertible Promissory Notes
(the “Offering”).  The Series B Notes bear interest at 15% per year and mature
on December 31, 2018 (the “Series B Notes”).  The Series B Notes can be
converted at any time into shares of the Company’s common stock, initially at a
conversion price of $1.50 per share.

 

The Offering is for a minimum of $1,000,000 of Series B Notes (the “Minimum
Offering”) and a maximum of $6,000,000 of Series B Notes (the “Maximum
Offering”).  If the Minimum Offering is not sold by September 22, 2017 (the
“Escrow Date”) unless extended, all funds received from prospective investors
will be promptly refunded to them, without interest and without deduction for
commissions or expenses.  The Escrow Date may be extended by mutual agreement of
the Placement Agent and Company, however, in no case may the Escrow Date be
later than October 31, 2017.  If the Offering is over-subscribed, the Company
may elect in its sole discretion, to accept subscriptions for an additional
$1,500,000, for a total Offering of $7,500,000.

 

The Series B Notes are more fully described in the Company’s Private Placement
Memorandum dated September 8, 2017.  As used in this Agreement, the term
"Memorandum" refers to that Private Placement Memorandum.

 

SECTION 2

Representations, Warranties and Covenants of the Company

 

In order to induce the Placement Agent to enter into this Agreement, the Company
hereby represents and warrants to and agrees with the Placement Agent as
follows:

 

2.01.       Private Placement Memorandum.  The Memorandum with respect to the
Series B Notes and all exhibits thereto, copies of which have heretofore been
delivered by the Company to the Placement Agent, has been carefully prepared by
the Company in conformity with Regulation D ("Regulation D") promulgated
pursuant to the Securities Act of 1933, as amended (the "Act"), and with
comparable provisions of the securities laws of such states as may be reasonably
requested by the Placement Agent.  The Memorandum does not include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however, the
Company does not make any representations or warranties as to information
contained in or omitted from the Memorandum in reliance upon written information
furnished on behalf of the Placement Agent specifically for use therein.  Any
additional written information authorized by the Company to be provided to
prospective purchasers shall not contain any







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 2

 

untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

2.02.       No Material Adverse Change.  Except as may be reflected in or
contemplated by the Memorandum, subsequent to the dates as of which information
is given in the Memorandum, and prior to the Closing Date (as defined
hereinafter), (i) there shall not be any material adverse change in the
business, properties, options to lease, leases, financial condition, management,
or otherwise of the Company or in the Company's business taken as a whole, (ii)
there shall not have been any material transaction entered into by the Company
other than transactions in the ordinary course of business; (iii) the Company
shall not have incurred any material obligations, contingent or otherwise, which
are not disclosed in the Memorandum; (iv) there shall not have been nor will
there be any change in the capital stock or adverse change in the short-term or
long-term debt (except current payments) of the Company; and (v) the Company has
not and will not have paid or declared any dividends or other distributions.

 

2.03.       No Defaults.  The Company is not in default, or has obtained waivers
of any defaults, in the performance of any obligation, agreement or condition
contained in any debenture, note or other evidence of indebtedness or any
indenture or loan agreement of the Company, other than as set forth in the
Memorandum.  The execution and delivery of this Agreement and the consummation
of the transactions herein contemplated, and compliance with the terms of this
Agreement will not conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, the articles of
incorporation or bylaws of the Company, or any note, indenture, mortgage, deed
of trust, or other agreement or instrument to which the Company is a party or by
which it or any of its property is bound, or any existing law, order, rule,
regulation, writ, injunction, or decree or any government, governmental
instrumentality, agency or body, arbitrator, tribunal or court, domestic or
foreign, having jurisdiction over the Company or its property.  The consent,
approval, authorization, or order of any court or governmental instrumentality,
agency or body is not required for the consummation of the transactions herein
contemplated except such as may be required under the Act or under the
securities laws of any state or jurisdiction.

 

2.04.       Organization and Standing.  The Company is, and at the Closing Date
will be, duly organized and validly existing in good standing as a corporation
under the laws of its state of formation and with full power and authority to
own its property and conduct its business, present and proposed, as described in
the Memorandum; the Company has full power and authority to enter into this
Agreement and to issue the Series B Notes described in the Memorandum.  The
Company has paid all fees required by the jurisdiction of organization.

 

2.05.       Capitalization.  Prior to the Closing Date, the capitalization of
the Company shall be as described in the Memorandum.

 

2.06.       Legality of Series B Notes. The Series B Notes have been duly and
validly authorized and, when issued or sold and delivered against payment
therefor as provided in this Agreement, will be validly issued and represent
binding obligations of the Company.  The Series B Notes will conform in all
material respects to all statements with regard thereto in the Memorandum.

 

2.07.       Prior Sales.  No securities of the Company have been sold by the
Company at any time prior to the date hereof, except as set out in the
Memorandum.  No prior securities sales by the Company are required to be
integrated with the proposed sale of the Series B Notes such that the
availability of Regulation D or any other claimed exemption from the
registration requirements of the Act would be made unavailable to the offer and
sale of the Series B Notes.

 







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 3

2.08.       Litigation.  There is and at the Closing Date there will be no
action, suit or proceeding before any court or governmental agency, authority or
body pending or to the knowledge of the Company threatened which might result in
judgments against the Company, or its officers, directors, employees or agents
which the Company is obligated to indemnify, not adequately covered by insurance
and which collectively might result in any material adverse change in the
condition (financial or otherwise) of the Company, the business or the prospects
of the Company or would materially affect the properties or assets of the
Company.

 

2.09.       Finder.  No person has acted as a finder in connection with the
transactions contemplated herein, and the Company will indemnify the Placement
Agent with respect to any claim for finder's fees in connection herewith.

 

2.10.       Contracts.  Each contract to which the Company is a party and to
which reference is made in the Memorandum has been duly and validly executed by
the Company, is in full force and effect in all material respects in accordance
with its respective terms, and none of such contracts has been assigned by the
Company; and the Company knows of no present situation or condition or fact
which would prevent compliance with the terms of such contracts, as amended to
date.

 

2.11.       Authority.  The execution and delivery by the Company of this
Agreement has been duly authorized, and this Agreement is the valid, binding and
legally enforceable obligation of the Company.

 

2.12.       Use of Proceeds.  The Company will apply the proceeds from the sale
of the Series B Notes as set forth in the Memorandum.  The Company will also
establish procedures to ensure proper application and stewardship of such
proceeds.

 

2.13.       Accredited Investors. The Company represents, warrants and agrees
that all sales of the Series B Notes shall be made only to "accredited
investors" (as such term is defined in Rule 501 of Regulation D under the
Securities Act), and that it reasonably believes that such purchasers are
accredited investors.

 

2.14       No Disqualification Events. With respect to the Offering, the Company
represents that neither it, nor any of its directors, executive officers,
general partners, managing members or other officers participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, or any promoter connected with the Company in any
capacity at the time of the Offering (each, an "Issuer Covered Person"), is
subject to any disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”) except for a Disqualification
Event (i) contemplated by Rule 506(d)(2) or (d)(3) of Regulation D and (ii) a
description of which has been furnished in writing to the Placement Agent prior
to the date hereof or, in the case of a Disqualification Event occurring after
the date hereof, prior to the date of any offering of the Series B Notes. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e).

 

2.15       Other Covered Persons.  The Company is not aware of any person (other
than any Issuer Covered Person or Agent Covered Person (as defined in Sections
2.14 and 11.04)) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Series B Notes.

 







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 4

SECTION 3

Issue, Sale and Delivery of the Series B Notes

 

3.01.       Placement Agent Appointment.  The Company hereby appoints the
Placement Agent as its exclusive agent to solicit purchasers for up to
$1,000,000 of Series B Notes (“Escrow Series B Notes”) on a "best efforts,
all-or-none" basis, and to solicit purchasers for an additional $5,000,000 of
Series B Notes, on a “best efforts” basis for a total of $6,000,000. If the
Offering is over-subscribed, the Company may elect in its sole discretion, to
accept subscriptions for an additional $1,500,000, for a total Offering of
$7,500,000.

 

If the Minimum Offering is not sold by the later of September 22, 2017 (the
“Escrow Date”) unless extended, all funds received from prospective investors
will be promptly refunded to them, without interest and without deduction for
commissions or expenses.  The Escrow date may be extended by mutual agreement of
the Placement Agent and the Company, however, in no case may the Escrow Date be
later than October 31, 2017.

 

The Placement Agent, on the basis of the representations and warranties herein
contained, but subject to the terms and conditions herein set forth, accepts
such appointment and agrees to use its best efforts to find purchasers for the
Series B Notes, provided that the Company reserves the right to reject in good
faith any prospective investor ("Investor") and no commission shall be payable
to the Placement Agent in respect of any proposed sale to any rejected
Investor.  No other person will be or has been authorized to solicit purchasers
for the Series B Notes, except those persons selected by the Placement
Agent.  Each Investor must subscribe for at least $25,000 and must certify to
the Company that such investor is an "Accredited Investor" as defined in Rule
501(a) of Regulation D. The Company and the Placement Agent may mutually agree
to accept a subscription for less than $25,000.

 

3.02.       Escrow Account.  It is hereby agreed between the Company and the
Placement Agent that unless $1,000,000 of Series B Notes (“Escrow Series B
Notes”) are sold and paid for by Investors by the Escrow Date, unless extended
as provided in Section 3.01, this Agreement shall automatically be terminated
and the entire proceeds received from the sale of the Series B Notes shall be
returned to the Investors, without deduction therefrom or interest
thereon.  During the period of the offering, the proceeds from the sale of all
of the Series B Notes shall be promptly deposited in an escrow account ("Escrow
Account") entitled “PetroShare Corp. Escrow Account" with Fortis Private Bank
(the "Escrow Agent").  The agreement establishing the Escrow Account ("Escrow
Agreement") shall be in form and content satisfactory to counsel for the
Placement Agent and the Company.  The proceeds from any sale of Series B Notes
after the Initial Closing (hereinafter defined) shall continue to be deposited
to the Escrow Account.  If the Escrow Series B Notes are sold by the Escrow
Date, unless extended as provided in Section 3.01, funds will be released in
accordance with paragraph 3.06 until a total of $7,500,000 of Series B Notes are
sold.

 

3.03.       Subscription Agreement.  Each Investor desiring to purchase Series B
Notes will be required to complete and execute a Subscription Agreement and, if
applicable, other offering documents.  The Placement Agent shall have the right
to review such documents for each Investor and to reject the tender of any
Investor that it deems not acceptable.  All documents concerning any Investor
the Placement Agent has not rejected will be promptly forwarded to the Company
at the address set forth in Section 12.01.  The Company, upon receipt of the
documents, will determine within three (3) business days whether it wishes to
accept the Investor.  Payment for the Series B Notes subscribed for in the
Subscription Agreements that have been accepted by the Company is to be
delivered to the Company on the Closing Date (as hereinafter defined).

 







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 5

3.04.       Subscription Acceptance.  The acceptance of subscriptions for Series
B Notes tendered by Investors will be conditional upon the tendering of
Subscriptions and payment for at least $1,000,000 of Series B Notes (the
"Minimum Offering") by the Escrow Date, unless extended.

 

3.05.       Compensation of Placement Agent.  In consideration for the Placement
Agent's execution of this Agreement, and for the performance of its obligations
hereunder, the Company agrees to pay the Placement Agent a cash commission of
five percent (5%) of the gross proceeds received from the sale of the Series B
Notes sold by the Placement Agent and one (1%) of the gross proceeds received
from the sale of the Series B Notes to the Company’s officers, directors and any
person referred to the Placement Agent; provided that in the event Minimum
Subscriptions are not received or Minimum Payments are not made and the offering
is terminated, the Placement Agent shall not receive any
commission.  Additionally, the Company will pay the Placement Agent a cash
commission of two (2%) of the amount of every 10% Convertible Note due December
21, 2018 converted on or prior to October 15, 2017 by a person not referred to
the Placement Agent by the Company.  Any commissions payable to the Placement
Agent under this paragraph shall be payable on the Closing Date or as otherwise
provided herein.

 

3.06.       Payment.  Payment for Series B Notes sold shall be made by the
Escrow Agent to the Company at such place as may be agreed on among the Company
and the Placement Agent, at such a time and on such a date, as shall be fixed by
agreement between the parties, which in no case shall be, with respect to the
Series B Notes, no later than eight (8) days after the Escrow Date.  The
delivery of the Series B Notes against payment therefore is defined as the
"Closing" and the time and date thereof are defined as the "Closing Date."  The
Initial Closing Date will be held when the Minimum Offering is received and
deemed cleared by the Escrow Agent ("Initial Closing").  It is anticipated that
there may be additional Closings as additional funds are received, and the final
Closing will be referred to as the "Final Closing."  The Final Closing could
also be the Initial Closing in the event that no Series B Notes are sold after
the Initial Closing.  As soon as practicable after each Closing Date, the
Company shall deliver by mail to each Investor a certificate for the securities
underlying the Series B Notes that have been purchased and which contains a
legend conforming to the requirements of Rule 502(d)(3) under the Act.

 

3.07.       Obligations of Placement Agent.  The Company agrees that the
obligations of the Placement Agent under this Agreement: (i) shall not preclude
the Placement Agent from contemporaneously participating in the offering or
underwriting of securities of other issuers; (ii) shall not impose any
obligation on the Placement Agent to require its registered representatives to
offer or to sell the Series B Notes except to use its best efforts to find
subscribers, (iii) shall not otherwise limit or prevent the Placement Agent from
carrying on its customary business as a securities broker-dealer, and (iv) shall
not require the Placement Agent to engage in any conduct which violates any law
or industry standard of conduct applicable to the Placement Agent.

 

3.08.       Representations and Warranties.  The parties hereto each represent
that as of each Closing Date, the representations and warranties herein
contained and the statements contained in all the certificates heretofore or
simultaneously delivered by any party to another, pursuant to this Agreement,
shall in all material respects be true and correct.

 

3.09.       Form D.  The Placement Agent agrees that it will timely supply the
Company from time to time with all information required from the Placement Agent
for the completion of Form D to be filed with the Securities and Exchange
Commission (the “Commission”) and such additional information as the Company may
reasonably request to be supplied to the securities authorities of such states
in which the Series B Notes have been qualified for sale or are exempt from
qualification or registration.  A copy of all







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 6

such filings shall be delivered to the Placement Agent and counsel for the
Placement Agent promptly prior to their being filed.

 

SECTION 4

Offering of the Series B Notes on Behalf of the Company

 

4.01.       Agent.  In offering the Series B Notes for sale, the Placement Agent
shall offer the Series B Notes solely as an agent for the Company, and such
offer shall be made upon the terms and subject to the conditions set forth
herein and in the Memorandum.  The Placement Agent shall commence making such
offers as an agent for the Company as soon after the date of the Memorandum (the
"Offering Date") as it in its sole discretion may deem advisable; provided,
however, that if the Placement Agent does not commence such offering within ten
(10) business days after the Offering Date, it shall promptly advise the
Company.

 

4.02.       Selected Dealers.  The Placement Agent may offer and sell the Series
B Notes for the account of the Company through registered broker-dealers
selected by it ("Selected Dealers") and pursuant to a form of Selected Dealer
Agreement between the Placement Agent and the Selected Dealers, pursuant to
which the Placement Agent may allow such concession (out of its commissions) as
it may determine.  Such Agreement shall provide that the Selected Dealers are
acting as agents of the Company.  On such sale or allotment by the Placement
Agent of any of the Series B Notes to Selected Dealers, the Placement Agent
shall require the Selected Dealer selling any such Series B Notes to agree to
offer and sell the same on the terms and conditions of offering as set forth in
the Memorandum and in this Agreement.

 

SECTION 5

Memorandum

 

5.01.       Delivery and Form of Memorandum.  The Company will procure, at its
expense, as many copies of the Memorandum as the Placement Agent may reasonably
require for the purposes contemplated by this Agreement and shall deliver said
copies of the Memorandum within two (2) business days after execution of this
Agreement at addresses, and in the quantity at each address, as specified by the
Placement Agent.  Each Memorandum shall be of a size and format as determined by
the Placement Agent and shall be suitable for mailing and other distribution.

 

5.02.       Amendment of Memorandum.  If during the offering any event occurs or
any event known to the Company relating to or affecting the Company shall occur
as a result of which the Memorandum as then amended or supplemented would
include an untrue statement of a material fact, or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, or if it is necessary at any time
after the Offering Date to amend or supplement the Memorandum to comply with the
Act, the Company will immediately notify the Placement Agent thereof and the
Company will prepare such further amendment to the Memorandum or supplemental or
amended Memorandum or Memoranda as may be required and furnish and deliver to
the Placement Agent, all at the cost of the Company, a reasonable number of
copies of the supplemental or amended Memorandum which as so amended or
supplemented will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the Memorandum not misleading
in the light of the circumstances existing at the time it is delivered.

 

5.03.       Use of Memorandum.  The Company authorizes the Placement Agent and
the Selected Dealers, if any, in connection with the offer and sale of the
Series B Notes and all dealers to whom any of the Series B Notes may be sold by
the Placement Agent or by any Selected Dealer, to use the Memorandum as from
time to time amended or supplemented, in connection with the offering and sale
of the Series B







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 7

Notes and in accordance with the provisions of the Act, the rules and
regulations of the Commission (the “Rules and Regulations”) thereunder,
including Rule 506(b) thereof and applicable state securities laws.

 

SECTION 6

Covenants of the Company

 

The Company covenants and agrees with the Placement Agent that:

 

6.01.       Notification of Changes.  After the date hereof, the Company will
not at any time, whether before or after the date of the Memorandum, make any
amendment or supplement to the Memorandum of which amendment or supplement the
Placement Agent shall not have previously been advised and a copy of which shall
not have previously been furnished to the Placement Agent a reasonable time
period prior to the proposed date of such amendment or supplement, or which the
Placement Agent or counsel for the Placement Agent shall have reasonably
objected to in writing solely on the grounds that it is not in compliance with
the Act, the Rules and Regulations or with other federal or state laws.

 

6.02.       Proceeding.  The Company will promptly advise the Placement Agent,
and will confirm such advice in writing, upon the happening of any event which,
in the judgment of the Company, makes any material statement in the Memorandum
untrue or which requires the making of any changes in the Memorandum in order to
make the statements therein not misleading, and upon the refusal of any state
securities administrator or similar official to qualify, or the suspension of
the qualification of the Series B Notes for offering or sale in any jurisdiction
where the Series B Notes are not exempt from qualification or registration, or
of the institution of any proceedings for the suspension of any exemption or for
any other purposes.  The Company will use every reasonable effort to prevent any
such refusal to qualify or any such suspension and to obtain as soon as possible
the lifting of any such order, the reversal of any such refusal, and the
termination of any such suspension.

 

6.03.       Blue Sky Filings.  As a condition of Closing, the Company will take
whatever action is necessary in connection with filing or maintaining any
appropriate exemption from qualification or registration under the applicable
laws of such states as may be selected by the Placement Agent and agreed to by
the Company, and continue such qualifications and exemptions in effect so long
as required for the purposes of the offer and sale of the Series B Notes.

 

6.04.       Agreement to Provide Information.  The Company, at its own expense,
will prepare and give and will continue to give such financial statements and
other information to and as may be required by the Commission or the
governmental authorities of states in which the Series B Notes may be
registered, qualified or exempt from qualification or registration.

 

6.05.       Costs of Offering.  The Company will pay, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, all costs and expenses incident to the performance of its
obligations under this Agreement, including all expenses incident to the
authorization and issuance of the Series B Notes, any taxes incident to the
initial sale of the Series B Notes hereunder, the fees and expenses of the
Company's counsel and accountants, the costs and expenses incident to the
preparation and printing of the Memorandum and any amendments or supplements
thereto, the cost of preparing and printing all exhibits to the Memorandum, the
Blue Sky filings, the cost of furnishing to the Placement Agent copies of the
Memorandum as herein provided, and the cost of any filing with the Commission or
pursuant to state securities laws, including all filing fees.  In addition, the
Company will pay on behalf of the Placement Agent all fees and expenses of any
legal counsel (not contemplated for this offering) which it may employ to
represent it separately in connection with or on account of the Offering







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 8

and will pay any mailing, telephone, travel and clerical costs and all other
office costs incurred, or to be incurred, by the Placement Agent or by its
representatives in connection with the Offering.  Placement Agent expenses will
not exceed $5,000.

 

6.06.       Due Diligence.  Prior to the Initial Closing, the Company will
cooperate with the Placement Agent in such investigation as the Placement Agent
may make or cause to be made of the properties, business, management and
operations of the Company in connection with the offering of the Series B Notes,
and the Company will make available to the Placement Agent in connection
therewith such information in its possession as the Placement Agent may
reasonably request.

 

6.07.       Documentation.  Prior to the Initial Closing, the Company will
deliver to the Placement Agent true and correct copies of the articles and
bylaws of the Company and of the minutes of all meetings of the directors and
shareholders of the Company held since inception; true and correct copies of all
material contracts to which the Company is a party; and such other documents and
information as is reasonably requested by the Placement Agent.  To the extent
such documents had previously been provided, only amendments or updates need be
furnished.

 

6.08.       Management Cooperation.  The Company shall provide the Placement
Agent, at any time, an opportunity to meet with and question management of the
Company and authorize management of the Company to speak at such meetings as the
Placement Agent reasonably requests.

 

6.09.       Information to Investors.  The Company shall make available to each
Investor at a reasonable time prior to his purchase of the Series B Notes the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering, and to obtain any additional information that the
Company has or that it can acquire without unreasonable effort or expense that
is necessary to verify the accuracy of information furnished to the Investors.

 

6.10.       Periodic Reports.  The Company will provide to the Placement Agent
for not less than three (3) years following the Final Closing, quarterly and
annual financial statements, copies of all correspondence to shareholders and
copies of all press releases or news items concerning the Company.  For purposes
of this Section 6.10, the filing of such financial statements and correspondence
with shareholders on the Edgar filing system maintained by the SEC and the
public dissemination of press releases or news items shall be deemed sufficient
satisfaction hereof.

 

6.11.       Compliance with Conditions Precedent.  The Company will use all
reasonable efforts to comply or cause to be complied with the conditions
precedent to the several obligations of the Placement Agent specified in this
Agreement.

 

6.13.       Form D.  The Company agrees to file with the Commission, and states
where required, all reports on Form D in accordance with the provisions of
Regulation D promulgated under the Act and to promptly provide copies of filings
to the Placement Agent and its counsel.

 

SECTION 7

Indemnification

 

7.01.       Indemnification by Company.  The Company agrees to indemnify, defend
and hold harmless the Placement Agent, its agents, managers, members,
representatives, and each person who controls the Placement Agent within the
meaning of either Section 15 of the Act or Section 20 of the Securities Exchange
Act of 1934 ("Agent Indemnified Persons") from and against any and all losses,
claims, damages, liabilities or expenses, joint or several, (including
reasonable legal or other expenses incurred by







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 9

each such person in connection with defending or investigating any such claims
or liabilities, whether or not resulting in any liability to such Agent
Indemnified Persons) which they or any of them may incur under the Act, the
Rules and Regulations, any state securities law, or any rules and regulations
under any state securities laws or any other statute or at common law or
otherwise and to reimburse such Agent Indemnified Persons for any legal or other
expense (including the cost of any investigation and preparation) incurred by
any of them in connection with any litigation, whether or not resulting in any
liability, but only insofar as such losses, claims, damages, liabilities and
expenses arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Memorandum or any amendment or
supplement thereto or any authorized sales literature or any application or
other document filed with the Commission or any state or other jurisdiction in
order to qualify the Series B Notes under the securities laws thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, all
as of the date of the Memorandum or such amendment or supplement, as the case
may be; provided, however, that the indemnity agreement contained in this
Section 7.01 shall not apply to amounts paid in settlement of any such
litigation if such settlements are effected without the consent of the Company,
nor shall it apply to any Agent Indemnified Persons in respect of any such
losses, claims, damages, liabilities or actions arising out of or based upon any
such untrue statement or alleged untrue statement, or any such omission or
alleged omission, if such statement or omission was made in reliance upon
information furnished in writing to the Company by such Agent Indemnified
Persons specifically for use in connection with the preparation of the
Memorandum or any such amendment or supplement thereto.  This indemnity
agreement is in addition to any other liability that the Company may otherwise
have to the Agent Indemnified Persons.

 

7.02.       Notification to Company.  The Agent Indemnified Persons agree to
notify the Company promptly of the commencement of any litigation or proceeding
against the Agent Indemnified Persons, of which they may be advised, in
connection with the offer and sale of any of the Series B Notes of the Company,
and to furnish to the Company at its request copies of all pleadings therein and
permit the Company to participate therein and apprise the Company of all the
developments therein.  In case of the commencement of any action in which
indemnity may be sought from the Company on account of the indemnity agreement
contained in Section 7.01, the Agent Indemnified Persons within ten (10) days
after the receipt of written notice of the commencement of any action against
the Agent Indemnified Persons, shall notify the Company in writing of the
commencement thereof.  The failure to notify the Company shall not relieve the
Company of any liability that the Company may have to an Indemnified Party,
except to the extent that the Company did not otherwise have knowledge of the
commencement of the action and the Company’s ability to defend against the
action was prejudiced by such failure.  Such failure shall not relieve the
Company from any other liability that it may have to the Indemnified Party.  In
case any such action shall be brought against the Agent Indemnified Persons of
which the Agent Indemnified Persons shall have notified the Company of the
commencement thereof, the Company shall be entitled to participate in (and to
the extent that it shall wish, to direct) the defense thereto at its own
expense, but such defense shall be conducted by counsel of recognized standing
and reasonably satisfactory to the Agent Indemnified Persons in such
litigation.  After notice that the Company elects to direct the defense, the
Company will not be liable for any legal or other expenses incurred by the Agent
Indemnified Persons without the prior written consent of the Company.  The
Company shall not be liable for amounts paid in settlement of any litigation if
such settlement was effected without its consent.

 

7.03.       Indemnification by Placement Agent.  The Placement Agent agrees to
indemnify and hold harmless the Company, its agents, officers, directors,
representatives, guarantors, sureties and each person who controls the Company
within the meaning of either Section 15 of the Act or Section 20 of the
Securities Exchange Act of 1934 (“Company Indemnified Persons”) from and against
any and all losses, claims, damages, liabilities or expenses, joint or several,
(including reasonable legal or other expenses incurred by







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 10

each such person in connection with defending or investigating any such claims
or liabilities, whether or not resulting in any liability to such person) which
they or any of them may incur under the Act, any Rules or Regulations, any state
securities law or the rules and regulations under any state securities laws or
any other statute or at common law or otherwise and to reimburse persons
indemnified as above for any legal or other expense (including the cost of any
investigation and preparation) incurred by any of them in connection with any
litigation, whether or not resulting in any liability, but only insofar as such
losses, claims, damages, liabilities and litigation arise out of or are based
upon (i) any sales practices of the Placement Agent in offering or selling the
Series B Notes; (ii) statements made by any representative of the Placement
Agent that is not authorized in writing by the Company; (iii) any breach of a
representation or warranty made by the Placement Agent in this Agreement; and
(iv) any statement in or omission from the Memorandum or any amendment or
supplement thereto, or any application or other document filed with the
Commission or in any state or other jurisdiction in order to qualify the Series
B Notes under the securities laws thereof, or any information furnished pursuant
to Section 3.09 hereof, if such statements or omissions were made in reliance
upon information furnished in writing to the Company by the Placement Agent or
on its behalf specifically for use in connection with the preparation of the
Memorandum or amendment or supplement thereto or application or document
filed.  This indemnity agreement is in addition to any other liability which the
Placement Agent may otherwise have to the Company and other indemnified persons.

 

7.04.       Notification to Placement Agent.  The Company and other Company
Indemnified Persons agree to notify the Placement Agent promptly of commencement
of any litigation or proceedings against the Company or other Company
Indemnified Persons, in connection with the offer and sale of any of the Series
B Notes and to furnish to the Placement Agent, at its request, copies of all
pleadings therein and permit the Placement Agent to be an observer therein and
apprise the Placement Agent of all developments therein.  In case of
commencement of any action in which indemnity may be sought from the Placement
Agent on account of the indemnity agreement contained in Section 7.03, the
Company or other Company Indemnified Persons shall notify the Placement Agent of
the commencement thereof in writing within ten (10) days after the receipt of
written notice of the commencement of any action against the Company or against
any other person indemnified.  The failure to notify the indemnifying party
shall not relieve it of any liability that it may have to an Indemnified Party,
except to the extent that the indemnifying party did not otherwise have
knowledge of the commencement of the action and the indemnifying party’s ability
to defend against the action was prejudiced by such failure.  Such failure shall
not relieve the indemnifying party from any other liability that it may have to
the Indemnified Party.  In case any such action shall be brought against the
Company or any other person indemnified of which the Company shall have notified
the Placement Agent of the commencement thereof, the Placement Agent shall be
entitled to participate in (and to the extent that it shall wish, to direct) the
defense thereto at its own expense, but such defense shall be conducted by
counsel of recognized standing and reasonably satisfactory to the Company or
other persons indemnified in such litigation.  After notice that the Placement
Agent elects to direct the defense, the Placement Agent will not be liable for
any legal or other expenses incurred by the indemnified party without the prior
written consent of the Placement Agent.  The Placement Agent shall not be liable
for amounts paid in settlement of any litigation if such settlement was effected
without its consent.

 

7.05.       Indemnification of Selected Dealers.  The Company agrees to
indemnify Selected Dealers, if any, and their agents, officers, directors, and
representatives, on substantially the same terms and conditions as it
indemnifies the Placement Agent and Agent Indemnified Persons pursuant to
Section 7.01 provided that each such Selected Dealer will have agreed in writing
with the Placement Agent to indemnify the Company and its agents, officers,
directors, representatives, guarantors and sureties on substantially the same
terms and conditions as the Placement Agent indemnifies the Company in Section
7.03.  The







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 11

Company hereby authorizes the Placement Agent to enter into agreements with
Selected Dealers providing for such indemnity by the Company.

 

7.06.       Contribution.  If the indemnification provided for in Sections 7.01,
7.03 and 7.05 is unavailable to an indemnified party in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under either such paragraph, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities:  (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and by the Placement Agent or Selected Dealers on the
other from the offering and sale of the Series B Notes, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the Placement Agent or Selected Dealers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Placement Agent or Selected Dealers on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bears to the total commissions
received by the Placement Agent or Selected Dealers, as in each case set forth
in the Memorandum.  The relative fault of the Company and of the Placement Agent
or Selected Dealers shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Placement Agent or Selected Dealers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 7, the Placement Agent
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Series B Notes sold by it and distributed exceeds
the amount of any damages which such Placement Agent otherwise has been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution hereunder
from any person who was not guilty of such fraudulent misrepresentation.

 

7.07.       Limitation of Legal Expenses.  Notwithstanding anything herein to
the contrary, the indemnification for legal expenses included in Sections 7.01,
7.03 and 7.05 shall be limited to the legal expenses of one law firm, except in
the event of a bona fide conflict of interest, in which event such legal
expenses shall be limited to the legal expenses of two law firms.

 

SECTION 8

Effectiveness of Agreement

 

8.01.       This Agreement shall become effective upon execution by all parties
hereto.

 







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 12

SECTION 9

Conditions of the Placement Agent's Obligations

 

The Placement Agent's obligations to act as agent of the Company hereunder shall
be subject to the accuracy of the representations and warranties on the part of
the Company herein contained, to the performance by the Company of all its
agreements herein contained, to the fulfillment of or compliance by the Company
with all covenants and conditions hereof, and to the following additional
conditions:

 

9.01.       No Material Changes.  Except as contemplated herein or as set forth
in the Memorandum, during the period subsequent to the date of the last balance
sheet included in the Memorandum the Company:  (a) shall have conducted its
business in the usual and ordinary manner as the same was being conducted on the
date of the last balance sheet included in the Memorandum, and (b) except in the
ordinary course of its business, the Company shall not have incurred any
material liabilities, claims or obligations (direct or contingent) or disposed
of any material portion of its assets, or entered into any material transaction
or suffered or experienced any materially adverse change in its condition,
financial or otherwise.  The capitalization and short term debt of the Company
shall be substantially the same as at the date of the latest balance sheet
included in the Memorandum, without considering the proceeds from the sale of
the Series B Notes, other than as may be set forth in the Memorandum, and except
as the financial statements of the Company reflect the result of continued
losses from operations consistent with prior periods.

 

9.02.       Authorization.  The authorization for the issuance of the securities
comprising the Series B Notes and the use of the Memorandum and all corporate
proceedings and other legal matters incident thereto and to this Agreement shall
be reasonably satisfactory in all respects to counsel to the Placement Agent.

 

9.03.       Officers' Certificate.  The Company shall furnish to the Placement
Agent a certificate signed by the President and Chief Financial Officer of the
Company, dated as of each Closing Date, to the effect that:

 

(a)       The representations and warranties of the Company in this Agreement
are true and correct in all material respects at and as of the date of the
certificate, and the Company has complied in all material respects with all the
agreements and has satisfied in all material respects all the conditions on its
part to be performed or satisfied at or prior to the date of the certificate.

 

(b)       Each has carefully examined the Memorandum and any amendments and
supplements thereto, and to the best of their knowledge the Memorandum and any
amendments and supplements thereto contain all statements required to be stated
therein, and all statements contained therein are true and correct, and the
Memorandum nor any amendment or supplement thereto includes any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading and, during
the Offering, the Memorandum will be amended or supplemented to include all
information necessary to be included in the Memorandum so that it does not
become inaccurate or misleading.

 

(c)       No order prohibiting the offer or sale of the Series B Notes has been
issued and, to the best of the knowledge of the respective signers, no
proceeding for that purpose has been initiated or is threatened by the
Commission or any applicable state.

 

(d)       Except as set forth in the Memorandum, since the respective dates of
the periods for which information is given in the Memorandum and prior to the
date of the certificate, (i) there has not been any materially adverse change,
financial or otherwise, in the affairs or condition of







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 13

the Company, and (ii) the Company has not incurred any material liabilities,
direct or contingent, or entered into any material transactions, otherwise than
in the ordinary course of business.

 

(e)       Subsequent to the date of the Memorandum, no dividends or distribution
whatever have been declared and/or paid on or with respect to the Common Stock
of the Company.

 

9.04.       State Qualification or Exemption.  The Company shall use its best
efforts to register or secure an exemption from registration or qualification in
those states requested by the Placement Agent, and such qualification or
exemption shall be in effect and not subject to any stop order or other
proceeding on the Closing Date.

 

9.05.       Satisfactory Form of Documents.  All opinions, letters, certificates
and evidence mentioned above or elsewhere in this Agreement shall be deemed to
be in compliance with the provisions hereof only if they are in form and
substance satisfactory to counsel to the Placement Agent, whose approval shall
not be unreasonably withheld.

 

9.06.       Adverse Events.  Between the date hereof and each Closing Date, the
Company shall not have sustained any loss on account of fire, explosion, flood,
accident, calamity or any other cause, of such character as materially adversely
affects its business or property considered as an entity, whether or not such
loss is covered by insurance.

 

9.07.       Litigation.  Between the date hereof and each Closing Date, there
shall be no litigation instituted or threatened against the Company and there
shall be no proceeding instituted or threatened against the Company before or by
any federal or state commission, regulatory body or administrative agency or
other governmental body, domestic or foreign, wherein an unfavorable ruling,
decision or finding would materially adversely affect the business, franchises,
licenses, operations or financial condition or income of the Company.

 

9.08       Certificates.  Any certificate signed by an officer of the Company
and delivered to the Placement Agent shall be deemed a representation and
warranty by the Company to the Placement Agent as to the statements made
therein.

 

SECTION 10

Termination

 

10.01.    Failure to Comply with Agreement.  This Agreement may be terminated by
either party hereto by notice to the other party in the event that such party
shall have failed or been unable to comply with any of the terms, conditions or
provisions of this Agreement required by the Company or the Placement Agent to
be performed, complied with or fulfilled by it within the respective times
herein provided for, unless compliance therewith or performance or satisfaction
thereof shall have been expressly waived by the non-defaulting party in writing.

 

10.02.    Government Restrictions.  This Agreement may be terminated by either
party by notice to the other party at any time if, in the judgment of either
party, payment for and delivery of the Series B Notes are rendered impracticable
or inadvisable because:  (i) additional material governmental restrictions not
in force and effect on the date hereof shall have been imposed upon the trading
in securities generally, or minimum or maximum prices shall have been generally
established on the New York Stock Exchange, the Chicago Board of Trade or the
Commodity Futures Trading Commission, or trading in securities generally shall
have been suspended, or a general moratorium shall have been established by
federal or state







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 14

authorities; or (ii) a war or other national calamity shall have occurred; or
(iii) the condition of any matter affecting the Company or any other
circumstance is such that it would be undesirable, impracticable or inadvisable
in the judgment of the Placement Agent to proceed with this Agreement or with
the sale of the Series B Notes.

 

10.03.    Liability on Termination.  Any termination of this Agreement pursuant
to this Section 10 shall be without liability of any character (including, but
not limited to, loss of anticipated profits or consequential damages on the part
of any party thereto); except that the Company and the Placement Agent shall be
obligated to pay, respectively, all losses, claims, damages or liabilities,
joint or several, under Section 7.01 in the case of the Company, Section 7.03 in
the case of the Placement Agent and Section 7.06 as to all parties.

 

SECTION 11

Placement Agent's Representations, Warranties and Covenants

 

The Placement Agent represents and warrants to and agrees with the Company that:

 

11.01.    Registration.  The Placement Agent is registered as a broker-dealer
with the Securities and Exchange Commission, and is a member in good standing of
the Financial Industry Regulatory Authority ("FINRA").  The Placement Agent is
registered or otherwise qualified to sell the Series B Notes in each state in
which the Placement Agent may sell such Series B Notes or is exempt from such
registration or qualification.

 

11.02.    Ability to Act as Agent.  There is not now pending or, to the
knowledge of the Placement Agent, threatened against the Placement Agent any
action or proceeding of which the Placement Agent has been advised, either in
any court of competent jurisdiction, before the FINRA, the Securities and
Exchange Commission or any state securities commission concerning the Placement
Agent's activities as a broker or dealer, nor has the Placement Agent been named
as a "cause" in any action or proceeding, any of which may be expected to have a
material adverse effect upon the Placement Agent's ability to act as agent to
the Company as contemplated herein.

 

11.03.    Terminate Agreement.  In the event any action or proceeding of the
type referred to in Section 11.02 above (except for actions referred to in the
Memorandum) shall be instituted or, to the knowledge of the Placement Agent,
threatened against the Placement Agent at any time prior to termination of this
Agreement, or in the event there shall be filed by or against the Placement
Agent in any court pursuant to any federal, state, local or municipal statute, a
petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of its assets or if the Placement Agent
makes an assignment for the benefit of creditors, the Company shall have the
right on three (3) days' written notice to the Placement Agent to terminate this
Agreement without any liability to the Placement Agent of any kind.

 

11.04.    No Disqualification Events. With respect to the Offering, the
Placement Agent represents that neither it, nor any of its directors, executive
officers, general partners, managing members or other officers participating in
the Offering (each, an "Agent Covered Person"), is subject to any
Disqualification Event, except for a Disqualification Event contemplated by Rule
506(d)(2) or (d)(3).

 

11.05    Accredited Investors. The Placement Agent represents, warrants and
agrees that all sales of the Series B Notes shall be made only to "accredited
investors" (as such term is defined in Rule 501 of Regulation D under the
Securities Act), and that it reasonably believes that such purchasers are
accredited investors.

 







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 15

11.06    The Placement Agent agrees not to engage in any general solicitation or
general advertising in connection with offering, including those activities
described in Rule 502(c) of Regulation D under the Act.

 

SECTION 12

Notice

 

Except as otherwise expressly provided in this Agreement:

 

12.01.    Notice to Company.  Whenever notice is required by the provisions of
this Agreement to be given to the Company, such notice shall be in writing
addressed to the Company as provided below:

 

PetroShare Corp.

 

9635 Maroon Circle, Suite 400

Englewood, CO 80112

Attn: Stephen J. Foley, CEO

(303) 500-1160

 

12.02.    Notice to Placement Agent.  Whenever notice is required by the
provisions of this Agreement to be given to the Placement Agent, such notice
shall be given in writing addressed to the Placement Agent as follows:

 

GVC Capital LLC

5350 S. Roslyn Street, Suite 400

Greenwood Village, CO 80111

Attn:  Vicki D.E. Barone, Senior Managing Partner

 

SECTION 13

Miscellaneous

 

13.01.    Benefits.  This Agreement is made solely for the benefit of the
Placement Agent, the Company, their respective agents, officers, directors,
managers, members, representatives, guarantors, sureties and any controlling
person referred to in Section 15 of the Act or Section 20 of the Securities
Exchange Act of 1934, and their respective successors and assigns, and no other
person shall acquire or have any right under or by virtue of this
Agreement.  The term "successor" or the term "successors and assigns" as used in
this Agreement shall not include any purchasers, as such, of any of the Series B
Notes.

 

13.02.    Survival.  The respective indemnities, agreements, representations,
warranties, covenants and other statements of the Company or the Company's
officers, as set forth in or made pursuant to this Agreement and the indemnity
agreements of the Company and the Placement Agent contained in Section 7 hereof
shall survive and remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company or the Placement Agent or any
affiliated persons thereof or any controlling person of the Company or of the
Placement Agent, (ii) delivery of or payment for the Series B Notes and (iii)
the Closing Date, and any successor of the Company, the Placement Agent and
Selected Dealers, or any controlling person, or other person indemnified by
Section 7, as the case may be, shall be entitled to the benefits hereof.







--------------------------------------------------------------------------------

 

PetroShare Corp.

September 11, 2017

Page 16

13.03.    Governing Law.  The laws of the State of Colorado hereof will govern
the validity, interpretation and construction of this Agreement and of each
part.  The parties agree that any dispute that arises between them relating to
this Agreement or otherwise shall be submitted for resolution in conformity with
the Securities Arbitration Rules of the American Arbitration Association.  The
parties agree that the situs of an arbitration hearing before the arbitrators
shall be in Denver, Colorado, and each party shall request such situs.

 

13.04.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will constitute an original.

 

Please confirm that the foregoing correctly sets forth the Agreement between you
and the Placement Agent.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

GVC CAPITAL LLC

 

 

 

 

By:

/s/ Vicki D. E. Barone

 

 

Vicki D. E. Barone, Senior Managing Partner

 

We hereby confirm as of the date hereof that the above letter sets forth the
Agreement between the Placement Agent and us.

 

 

   

 

PETROSHARE CORP.

 

 

 

 

9/11/2017

 

By:

/s/ Stephen J. Foley

Date

 

 

Stephen J. Foley, CEO

 

PetroShare Placement Agent Agree. GVC FINAL 9-11-17

 



--------------------------------------------------------------------------------